Citation Nr: 1607026	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-01 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.   Entitlement to service connection for a mid-back disability, to include as secondary to service-connected cervical spine, thoracic spine and/or left foot disabilities, based on appellant as a valid substitute claimant.

2.  Entitlement to service connection for a right foot disability (originally claimed as right foot ball pain), to include as secondary to service-connected cervical spine, thoracic spine and/or left foot disabilities, based on appellant as a valid substitute claimant.

3.  Entitlement to service connection for a left great toe disability, associated with bony exostosis, dorsal medial left foot, status post left foot arthrodesis, to include as secondary to service-connected cervical spine, thoracic spine and/or left foot disabilities, based on appellant as a valid substitute claimant. 

4.  Entitlement to service connection for headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 and as secondary to a sleep disorder, based on appellant as a valid substitute claimant.

5.  Entitlement to service connection for right eye mucus plugs, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117 based on appellant as a valid substitute claimant.

6.  Entitlement to service connection for mucus retention cysts of the sinuses, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 based on appellant as a valid substitute claimant.

7.  Entitlement to service connection for chronic fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 and as secondary to a sleep disability, based on appellant as a valid substitute claimant.

8.  Entitlement to service connection for two lumps/cysts of the top of the head, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 and as secondary to the service-connected inclusion cyst of the head, based on appellant as a valid substitute claimant.

9.  Entitlement to service connection for lump of the left chest, under nipple, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 and as secondary to the service-connected inclusion cyst of the head, based on appellant as a valid substitute claimant.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, sleeplessness, and posttraumatic stress disorder (PTSD), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, and as secondary to service-connected cervical and thoracic spine and left foot disabilities, based on appellant as a valid substitute claimant.

11.  Entitlement to service connection for a disability manifested by somatic dysfunction/myofascial pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, and as secondary to the service-connected cervical and thoracic spine disabilities based on appellant as a valid substitute claimant.

12.  Entitlement to service connection for a disability manifested by involuntary tics with nausea to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, based on appellant as a valid substitute claimant.

13.  Entitlement to service connection for sleep apnea (originally claimed as a disability manifested by shortness of breath, to include as secondary to service-connected cervical and/or thoracic spine disabilities, based on appellant as a valid substitute claimant.

14.  Entitlement to an increased rating in excess of 10 percent for left foot painful post-surgical scar associated with bony exostosis dorsal medial left foot, status-post left foot arthrodesis surgery. 

(The issues of entitlement to an increased rating in excess of 20 percent for bony exostosis of the dorsal medial left foot; entitlement to an increased rating in excess of 30 percent prior to April 30, 2009, for the musculoligamentous disability of the cervical and upper thoracic spine; entitlement to an increased rating in excess of 20 percent from April 30, 2009, for the musculoligamentous disability of the thoracic spine; and, entitlement to an increased disability rating in excess of 10 percent from April 30, 2009, for the musculoligamentous disability of the cervical spine are the subject of a separate decision).

REPRESENTATION

Appellant represented by:	Jaqualin F. Peterson, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1993, to include in OPERATION DESERT SHIELD/DESERT STORM from December 24, 1990 to March 14, 1991.  He died in June 2014.  The appellant claims as his surviving spouse and substitute claimant.

The Veteran initially perfected an appeal to the Board of Veterans' Appeals (Board) from August and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  By those rating actions, the RO denied the issues on appeal.  The Veteran appealed these rating action to the Board.  However, the Veteran died prior to certification of the appeal to the Board.

VA received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits for a Surviving Spouse or Child on July 23, 2014.  By an unappealed December 2014 decision letter, the RO denied the appellant's claim for Dependence and Indemnity Compensation, accrued benefits and death pension.  (See RO's December 2014 letter to the appellant, uploaded to the Veteran's Virtual VA electronic record on December 11, 2014 and labeled as "Notification Letter").  The appellant did not appeal the RO's decision; thus, the December 2014 decision is final.  38 U.S.C.A. § 7105 (West 2014).  (Parenthetically, the Board notes that the RO substituted the appellant in the of the processing of the deceased Veteran's claims for increased ratings of the thoracic spine, cervical spine and left foot disabilities which, as indicated on the title page, are the subject of a separate decision by the Board).  (See RO's February 18, 2015 letter to the appellant, received and uploaded to the Veteran's Virtual VA and Veteran's Veterans Benefits Management System (VBMS) electronic records on February 9, 2015 and February 18, 2015, respectively).   

In July 2015, the appellant testified before the undersigned Veterans Law Judge during a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's VBMS electronic record.

Regarding the issues of entitlement to service connection for a disability manifested by somatic dysfunction/myofascial pain and mid-back, right foot and left great toe disabilities, the appellant, through her attorney, testified that these disabilities were secondary to gait changes caused by the service-connected cervical spine, thoracic spine and/or left foot disabilities.  (See appellant's attorney's May 2014 written argument to VA and July 2013 Transcript (T.) at page (pg.) 7).  In addition, in a May 2014 written argument to the RO, the appellant's attorney maintained that the Veteran's claim for service connection for sleep apnea (originally claimed as a disability manifested by shortness of breath) was secondary to his service-connected thoracic and cervical spine disabilities.  (See appellant's attorney's May 2014 written argument to the RO at pg. 8).  Thus, the Board has re-characterized these issues to accurately reflect the appellant's contentions. 

Concerning the claim for service connections for headaches and fatigue, the evidence of record, namely a March 2012 VA treatment report reflects that the Veteran had morning and hyponoic headaches that, according to the examining VA clinician, sounded like episodes of sleep hypopnea or apnea with shortness of breath on awakening.  (See March 2012 VA treatment report, labeled as "CAPRI" at pg. 125, received and uploaded to the Veteran's Virtual VA electronic record on March 17, 2014).  A December 2013 report, prepared by B. R., D. C., reflects that the Veteran's complaints of fatigue might have been intertwined with his sleeping problems.  (See December 2013 report, prepared by B. R., D. C.).  Thus, the Board has expanded the service connection for headaches and fatigue claims, to include as secondary to the claimed sleep disability. 

With regards to the claims for service connection for two lumps/cysts of the top of the head and a lump of the left chest, an August 2012 VA examiner opined, in part, that there was no evidence in the Veteran's medical records to suggest that the diagnosed epidermoid cysts of the scalp and chest (i.e., the Veteran had two small nodules on his scalp and one tiny "'bump" on his chest'") had been caused by or were related to any prior cysts, to include the cyst diagnosed during service in 1990-1991.  The Board observes that service connection has been awarded for an inclusion cyst of the head, evaluated as 10 percent disabling.  Thus, in view of the August 2012 VA examiner's opinion that the Veteran's (then) current cysts of the head and left chest had not been caused by or a result of the cyst diagnosed during service and for which service connection had been established, the Board has expanded the claims for service connection for two lumps/cysts of the top of the head and lump of the left chest, to include as secondary to the service-connected inclusion cyst of the head.   

Regarding the claim for service connection for an acquired psychiatric disorder, the Veteran initially filed a claim for service connection for an acquired psychiatric disorder, claimed as anxiety, depression and sleeplessness.  Based on the Veteran's contentions and VA and private treatment records, the Board has broadened and characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to anxiety, depression, sleeplessness, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In addition, in a June 2009 report, B. R., D. O. indicated that pain from the Veteran's spine and left foot disabilities had combined in making his depression problematic.  Thus, in view of this evidence, the Board has expanded the claim for service connection for an acquired psychiatric disorder to include as secondary to the service-connected spine and left foot disabilities, as reflected on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on her part.


REMAND

On review of the claims files and electronic records, the Board finds that remand is necessary for the agency of original jurisdiction (AOJ) to make a formal determination regarding the appellant's basic eligibility for substitution in the first instance with respect to the appeal.

Substitution under certain circumstance is permitted in the case of the death of a claimant who dies on or after October 10, 2008.  See The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) (creating a new 38 U.S.C.A. § 5121A); see also VA Fast Letter 10-30 (issued August 2010, as revised April 2013) (noting receipt of VA Form 21-534 will be accepted as both claim for accrued benefits and substitution request).  This change in law permits an eligible person to process pending claims at the time of the Veteran's death to completion - it creates a substitute claimant.

As noted in the Introduction, VA received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits for a Surviving Spouse or Child on July 23, 2014.  By an unappealed December 2014 decision letter, the RO denied the appellant's claims for Dependence and Indemnity Compensation, accrued benefits and death pension.  (See RO's December 2014 letter to the appellant, uploaded to the Veteran's Virtual VA electronic record on December 11, 2014 and labeled as "Notification Letter").  The appellant did not appeal the RO's decision; thus, the December 2014 decision is final.  38 U.S.C.A. § 7105 (West 2014).  (Parenthetically, the Board notes that the RO substituted the appellant in the processing deceased Veteran's appealed claims for increased ratings of the thoracic and cervical spine disabilities and left foot exostosis, which, as indicated on the title page, are the subject of a separate decision before the Board).  (See RO's February 18, 2015 letter to the appellant, received and uploaded to the Veteran's Virtual VA and VBMS electronic records on February 9, 2015 and February 18, 2015, respectively).   

Thus, the service connection issues claimed on a substitution basis are not properly before the Board at this time, as a formal decision on the appellant's substitution request by the AOJ in the first instance is needed.  See also VA Fast Letter 10-30 (issued August 2010, as revised April 2013).

The Board also notes that, should the RO find that substitution is appropriate, the record reflects that the appellant withdrew the claim of entitlement to an increased rating in excess of 10 percent for left foot painful post-surgical scar associated with bony exostosis dorsal medial left foot, status-post left foot arthrodesis surgery during a July 2015 hearing before the undersigned.  (See T. at pg. 5).  
In addition, further development on the claims for service connection for a disability manifested by somatic dysfunction/myofascial pain and mid-back, right foot and left great toes disabilities, sleep apnea (previously claimed as a disability manifested by shortness of breath), two lumps/cysts on the top of the head, lump of the left chest and an acquired psychiatric disorder is warranted, as outlined below. 

Regarding the claim for service connection for a disability manifested by somatic dysfunction/myofascial pain, to include on a secondary basis, an August 2012 VA examiner opined that it appeared to be a vague symptom that might have been  related to or a result of some of his other known medical/psychological issues (at the time of the examination report, he had numerous musculoskeletal conditions/complaints throughout the years, had depression, anxiety and sleep disorders, and had recently been diagnosed with sleep apnea).  The VA examiner's opinion is of minimal probative value in evaluating this claim because it is equivocal, nor does it specify the exact conditions that the Veteran's somatic dysfunction/myofascial pain might have been related to, such as his service-connected thoracic and cervical spine disabilities.  

As to the secondary service connection component of the claims for service connection for mid-back and left great toe disabilities, an August 2012 VA examiner opined that they were not due to or the result of his service-connected left foot disability.  The VA examiner did not, however, provide any opinion as to whether the Veteran's mid-back and left great toe disabilities had been aggravated (italics added for emphasis) by his service-connected cervical and thoracic spine and left foot disabilities.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2015), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds that on remand, medical opinions as to the secondary service connection component of the claims, to includes on the basis of aggravation, is warranted in view of the appellant's attorney's May 2014 written argument and the July 2015 testimony before the undersigned that the Veteran had a disability manifested by somatic dysfunction/myofascial pain, mid-back, right foot and left great toes disabilities that were caused by gait changes by his service-connected thoracic and cervical spine and left foot disabilities, and sleep apnea caused by his service-connected spine disabilities.  In addition, opinions are also necessary on the secondary service connection component of the claims for service connection for two lumps/cysts on the top of the head, lump of the left chest and an acquired psychiatric disorder.  

Finally, as the separate issues of entitlement to service connection for headaches and fatigue, to include as secondary to a sleep disability, are inextricably intertwined with the proposed development on the issues of entitlement to service connection for a sleep disability, the proposed development will encompass these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

 1.  Make a formal determination on the appellant's basic eligibility for substitution on the service connection issues that are the subject of this appeal and provide notice to the appellant of the decision.  That determination must be documented in the claims file or the Veteran's electronic record.  The appellant should also be notified of her appeal rights as to any adverse decision as to her request for substitution.  (The appellant has been substituted as the claimant in a separate appeal to complete the processing of the deceased Veteran's claims for increased rating claims for the service-connected cervical and thoracic spine disabilities and left foot exostosis). 
   
 It is noted that the Veteran died in June 2014 and the appellant filed a claim for death benefits (VA Form 21-534) in July 2014.  
   
2.  If the appellant's request for substitution is granted, undertake any outstanding development of the service connection claims in which the appellant is recognized as a valid substitute claimant, such as providing complete VCAA notice and obtaining any identified and outstanding medical treatment records.

3.  If the appellant is allowed to proceed on the basis of substitution, after completing the above, forward the claims file to an appropriate specialist in pain disorders or other suitably qualified clinician.  The reviewer is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by somatic dysfunction/myofascial pain was caused or aggravated (permanently worsened) by  the service-connected cervical spine disability, thoracic spine disability and/or left foot disability.  

If the reviewer determines that the Veteran had a disability manifested by somatic dysfunction/myofascial pain that was aggravated (permanently worsened) by the service-connected cervical spine, thoracic spine and/or left foot disabilities, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

In formulating the opinion, the VA reviewer must take into consideration an August 2012 VA examiner's opinion that the Veteran's somatic dysfunction/myofascial pain appeared to be a vague symptom that might have been related to or a result of some of his other known musculoskeletal conditions/complaints throughout the years, and that he had depression, anxiety and sleep disorders.  

4.  If the appellant is allowed to proceed on the basis of substitution, after completing the above, forward the claims file to a VA orthopedist or other suitably qualified clinician.  The reviewer is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any mid-back, right foot and left great toe disabilities were caused or aggravated (permanently worsened) by the service-connected cervical spine disability, thoracic spine disability and/or left foot disability.  

If the reviewer determines that the Veteran had a mid-back disability, right foot disability and/or left great toes disability that was aggravated (permanently worsened) by the service-connected cervical spine, thoracic spine and/or left foot disabilities, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

In formulating the opinion, the VA reviewer must take into consideration the appellant's contention that the Veteran's service-connected cervical spine, thoracic spine and left foot disabilities had resulted in gait changes that had caused him to compromise and stress his mid-back, right foot and left great toe.  

5.  If the appellant is allowed to proceed on the basis of substitution, after completing the above, forward the claims file to a VA clinician with an expertise in sleep disorders.  The clinician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed sleep apnea was caused or aggravated (permanent worsened) by the service-connected cervical spine and/or thoracic spine disabilities. 

If the reviewer determines that the Veteran's sleep apnea was aggravated (permanently worsened) by the service-connected cervical spine and/or thoracic spine disabilities, the VA examiner should identify the baseline level of the specific disability and the degree of disability due to aggravation.

If and only if the reviewer determines that the Veteran's sleep disability was related to service or to a service connected disability, should he or she then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by fatigue and/or headaches was/were caused or aggravated by the sleep disability.  

If the reviewer determines that the Veteran's disability manifested by fatigue and/or headaches was/were aggravated (permanently worsened) by the sleep disability, the VA examiner should identify the baseline level of the specific disability(ies)) and the degree of disability due to aggravation.

6.  If the appellant is allowed to proceed on the basis of substitution, after completing the above, forward the claims file and electronic records to a VA specialist in skin diseases.  The VA reviewer should provide an opinion as to whether the Veteran's cysts of the head and left chest were caused or aggravated by the service-connected inclusion cyst of the head. 

If the reviewer determines that the Veteran's cysts of the head and/or left chest was/were aggravated (permanently worsened) by the service-connected inclusion cyst of the head, the VA reviewer should identify the baseline level of the specific disability(ies) and the degree of disability due to aggravation.

7.  If the appellant is allowed to proceed on the basis of substitution, after completing the above, forward the claims file and electronic records to a VA psychologist or psychiatrist to determine whether any previously diagnosed acquired psychiatric disorder, to include PTSD, was related to the Veteran's period of  military service.

The RO must specify for the reviewer the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity if it is found consistent with the Veteran's military service.  The reviewer must be instructed that only those events may be considered for the purpose of determining whether any diagnosed psychiatric disorder was related to service. 

After a review of the evidence of record, the reviewer must state, with respect to each diagnosed psychiatric disorder noted in the record, whether it is at least as likely as not (i.e., 50 percent or greater probability) that such psychiatric disorder was etiologically related to the Veteran's active duty service or to any incident therein.

The examiner is also requested to address the following question with respect to any diagnosed PTSD:  Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD was related to his period of active military service?  In so opining, the reviewing psychiatrist/psychologist is asked in his/her medical judgment whether any of the Veteran's stressors (including his claimed exposure to hostile fire while serving in OPERATION DESERT STORM/SHIELD) was related to his "fear of hostile military or terrorist activity" during service and was adequate to support a diagnosis of PTSD.  In addition, the reviewer must comment on a December 2013 report, prepared by B. R., D. C., reflecting that he suspected that the Veteran had a diagnosis of PTSD related to his Gulf War service).  

The reviewer is also requested to provide an opinion, with respect to each psychiatric disorder noted in the record:  Is it at least as likely as not (50 percent probability or greater) the diagnosed psychiatric disorder was caused by or aggravated by (permanently worsened beyond its natural progress) the service-connected cervical spine disability, thoracic spine disability and/or left foot disability?

If it is determined that the Veteran had a psychiatric disorder that was aggravated by the service-connected cervical spine disability, thoracic spine disability and/or left foot disability, the reviewer should report the baseline level of severity of the psychiatric disability prior to the onset of aggravation.  If a portion of the increase in severity of the psychiatric disability was due to the natural progress of the disorder, the reviewer should indicate the degree of such increase in severity due to the natural progression of the psychiatric disorder.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims (other than the claim of entitlement to an increased rating in excess of 10 percent for left foot scar, which was withdrawn at the July 2015 hearing before the undersigned) must be readjudicated, to include the service connection claims on a substitute claimant basis. 

If any claim remains denied, a supplemental statement of the case must be provided to the appellant and her attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

